Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 July 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington July 11th. 1806

Accept my best beloved friend the sincere congratulations of your wife whose prayers are humbly offered to the author of all good for your happiness and to grant you many many happy returns of this day that it may be the last which we may pass in affliction and separated—
This day poor little Archibald was consign’d to the earth close by our dear little babe and poor Boyd and his wife are in the deepest affliction how much this second stroke has renew’d my grief you may readily imagine and my impatience to reach home increases every hour I strive my best friend to attain fortitude but nature will prevail and there are moments in which I find it nearly impossible to conceal the feelings of my heart nothing but the sight of you and my darling children can alone restore me to happiness—
We have just heard of the death Aunt Cook—Mon Amie my spirits are so much depressed I feel almost incapable of writing Kiss my little cherubs God bless you and grant that we may soon meet to part no more.
L. C. AdamsI send you the Bill of Lading for the things
